 80DECISIONS OF NATIONALLABOR RELATIONS BOARDMontgomery Ward&Co., IncorporatedandDistrictNo. 9, International Association of Machinists andAerospaceWorkers,AFL-CIO.Cases14-CA-5712,14-CA-5585, and 14-RC-6420March 18, 1971DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn November 16, 1970, Trial Examiner Melvin J.Welles issued his Decision in the above-entitled case,finding that Respondent had engaged in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He further foundthatRespondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed. TheTrial Examiner also found that certain objections toconduct affecting the results of the election held inCase 14-RC-6420 at the Respondent's plant on May19,1970,had merit, and recommended that theelection be set aside and a new election be directed.The General Counsel filed exceptions to the TrialExaminer'sDecision and a supporting brief. TheRespondent filed cross-exceptions to the Decision, asupporting brief, and a brief in answer to the GeneralCounsel's exceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial ExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Montgomery Ward & Co., Incorpo-rated,Poplar Bluff,Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.IT IS FURTHER ORDERED that the election conductedon May 19, 1970, among employees in the designatedunit of Montgomery Ward & Co., Incorporated, at itsPoplar Bluff, Missouri, plant be, and it hereby is, setaside,and that said case be, and it hereby is,remanded to the Regional Director for Region 14 toconduct a new election when he deems that circum-stancespermit the free choice of a bargainingrepresentativeDirection of second election I omitted from publica-tion.iIn order to assure that all eligible voters may have the opportunity tohe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-GordonCo, 394 U S759Accordingly, it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 14 within 7 daysafter the date of issuance of the Notice of Second Election by the RegionalDirectorThe Regional Director shall make the list available to all partiesto the electionNo extension of time to file this list shall be granted by theRegionalDirectorexcept in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J WELLES, Trial Examiner: Case 14-CA-5585and 14-CA-5712 are before me pursuant to charges filedon April 27, 1970, and July 28, 1970, by District No. 9,InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO, herein called the Union, and acomplaint and a consolidated complaint issued June 24,1970, and September 3, 1970, respectively, alleging thatRespondent violated Section 8(a)(1) and (3) of the Act. Inits answer, Respondent denied that it engaged in any unfairlabor practices In Case 14-RC-6420, an election wasconducted on May 19, 1970, pursuant to a Stipulation forCertificationUpon Consent Election, which resulted in a5-4 vote against the Union. On May 22, 1970, the Unionfiled timely objections to the election, and, on June 29,1970, the Regional Director determined that a hearing ontheobjectionswas necessary and ordered that Case14-RC-6420 be consolidated with Case 14-CA-5585.Subsequently, on September 3, 1970, Case 14-CA-5712 wasconsolidated with the other two cases. A hearing was heldbefore me in Poplar Bluff, Missouri, on September 22 and23, 1970, at which all parties were represented. Briefs werethereafter submitted by the General Counsel and Respon-dent and have been carefully considered IUpon the entire record in the case and from myobservations of the witnesses, I make the following:iGeneral Counsel filed, with its brief, a "Motion to Correct Record"Of the five asserted errors in the transcript three are of no consequence atall, two relate to a single statement alleged to be violative of Section189 NLRB No 21 MONTGOMERY WARD & CO81FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,an Illinois corporation,with its principaloffice and place of business at Chicago,Illinois, operates astore in Poplar Bluff,Missouri,the only facility involved inthis proceeding.During the calendar year 1969, Respon-dent sold goods and sere 'ces valued in excess of $500,000 atthis facility,and received goods from outside the State ofMissouri valued in excess of $50,000.I find that Respondentis engaged in commerce within the meaning of Section 2(6)and (7)of the Act.11.THE LABORORGANIZATION INVOLVEDDistrictNo 9 International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.Union organization of Respondent'sauto service em-ployees in effect had its genesis in a conversation betweenemployees Charles Hesselrode and Robert Overman in thelatter part of March 1970. About April 1, Hesselrode spoketo employee Elmer Seesengood about the Union.On April 2, 1970, Bert Townsend,a business representa-tiveof the Union,met with three of Respondent'semployees,Robert Overman, Charles Hesselrode,and GregAldridge, at the Holiday Inn in Poplar Bluff. Townsendhad been asked to set up a meeting of the auto serviceemployees by Hesselrode.The next day, Townsend metwith Repsondent's then operating manager,Pash Goodrin,at its Poplar Bluff store and asked for recognition On April7, 1970, the Union filed a petition for certification (Case14-RC-6420);onApril20,1970,a stipulation forcertification upon consent election was executed, and onMay 19,1970, the election was conducted As noted earlier,the election resulted in a 5 to 4 vote against the Union, withtimely objections thereafter filed.BThe Alleged 8(a) (1) ViolationsIII.THE UNFAIRLABOR PRACTICESA TheIssues and BackgroundThe complaint alleges eight specific instances of 8(a)(1)violations by Respondent,2 the discriminatory discharge ofemployee Robert L.Overman, and the discriminatorysuspension and subsequent discharge of employee CharlesHesselrode Substantially the same conduct,including thedischarge of Overman and the suspension of Hesselrode, isinvolved in the objections to the Election.8(a)(1)Respondent has moved to strike General Counsel'smotion or inthe alternative.that it be denied,asserting three groundsITheMotion to Correct Record presented herein by itscombination of the trivial with the critical, was intended to mask thetrue purpose of the Motion,that of tailor-making the record to therequirements of the General Counsel's argument2The Motion to Correct Record presented herein is an unlawfuland unsubstantiated,collateral attack on the veracity and validity ofthe record herein3The Motion to Correct Record presented herein was not timelymadeAlthough I prefer good grammar to bad and accuracy in even irrelevantor inconsequential matters to inaccuracy, I think the time consumed inmaking motions to correct as to such trifles could be put to better purpose,particularly when a number of other obvious inaccuracies have not beenmentionedAs my own recollection of what was said in these particularrespectsdoes not satisfy me that the errors were necessarily in thetranscription rather than of the speaker, and in view of the lack ofagreement by Respondent,Ideny the motion as to those itemsAs to the statement alleged as on 8(a) (I) violation, the transcript ofemployee Aldridge's testimony has Supervisor Eason stating to Aldridge,after questioning him about his union membership,"Idon't believe that Iwould be in on something like that"TheGeneralCounsel wouldOn April 4, the day Union Representative Townsendrequested recognition,Supervisor Troy Eason questionedemployee Greg Aldridge whether he was "messed up in thismess " Aldridge replied"Iam not going to lie to you, I amIf you want to know any more, you will have to talk to ourbusiness representative."Eason then asked who else was"in on the deal,"and Aldridge replied "I am not allowed totellanything.You're supposed to talk to our businessrepresentative"To Eason's question "What do they want?"Aldridge again repeated that he was not allowed to tell.Eason said,"Ididn't believe that you would be in onsomething like that."3"Correct"this to read"Ididn't believe that you would be in on somethinglike that " Contrary to Respondent's view, and perhaps also to the GeneralCounsel's, I do not regard the two versions as materially different,both, tome express the speaker's surprise at what the listener has done That thiswas the intended meaning of the remark,worded either way, was in anyevent crystal clear by virtue of Eason's testimony After testifying to therestof the conversation with Aldridge confirming what Aldridge said,Eason was asked by Respondent'scounsel,"Did you ever tell anyemployee that you were surprised that he was involved in union activities'"Eason replied"Ibelieve this completes the statement with Aldridge, yes, Idid "As respondent's counsel does see a difference"ofmassiveconsequence"between the two versions,Iam constrained to grant theGeneral Counsel's motion in this respect so that the remark will have themeaning Respondent'switness attributed to itt In the light of the General Counsel's brief,and the way the evidencedeveloped,the eight telescoped into sixIThe above facts are based on the credited testimony of AldridgeEason admitted that he asked Aldridge whether he was in the Union,agreed with Aldridge's testimony about the latter's response.and expressedsurprise that Aldridge was involved,but he testified in effect that nothingmore was said, although he was not specifically asked whether he askedAldridge who else was in on the deal Although Fason impressed me as acrediblewitness I am inclined to believe Aldridge's recollection of thisincident was the better of the two 82DECISIONSOF NATIONALLABOR RELATIONS BOARDThe questioning of Aldridge about his union member-ship, and that of other employees, is clearly unlawfulinterrogation in violation of Section 8(a) (1) of the Act.Respondent's contention that Aldridge's answers showedhe was not coerced would not constitute a defense even ifthe answers were so construed, for the tendency to coerce,not whether the employee believes he is being coerced, isthe test to be appliedWassau Steel Corp. v. N.L R.B, 377F.2d 369, 372 (C.A. 7) Eason's expression of disbelief, orsurprise, adds nothing to the violation.Although Repsondent throughout its operations has hada rule against solicitation in its personnel manual for about3 to 4 years (a perfectly valid rule), this rule had not beenposted at Poplar Bluff until about the middle of April 1970.At that time, Store Manager Correl posted this rule in thelocker of the men's bathroom.4 About a week before May19 election,Correl took employee Hesselrode to thebathroom, read the posted rule to him, and said "Charlie, Iwant you to know it is here " Respondent, by Correll, hassolicited for the United Fund Campaign on company time,and employee Aldridge testified that there had been somesellingof candy by religious organizations Correl ex-plained the posting of the rule as followsAWell, it had come to my attention that somepeople were talking about their activities that was goingon in the store, and we had work time to perform and Iwanted everyone to know the proper method ofhandling a situation like this, so there would be no onein trouble anywhere along the line, they would have afair understanding of itQ Has it ever before this time come to yourattention that the employees were standing aroundtalking9A.No, sirQWhen they should have been working9A NoThe General Counsel contends in its brief to me that theposting of the rule was unlawful on the sole ground that theposting occurred after the advent of the Union 1 do notread the cases cited to me by the General Counsel, or anyother Board cases, as establishing such a flat rule Nor do Iregard the fact that Respondent solicited employees duringworking hours for the United Fund as converting anotherwise legal no-solicitation rule into an unfair laborpracticeHowever, the fact that Store Manager Correl singled outemployee Hesselrode, known to be pro-Union (he hadbeen the employee who asked permission to attend themeeting at the Board's St. Louis office), for specific readingof the rule, taken together with the fact of its being postedafter the Union filed its petition and the absence of anyevidence to the effect that Hesselrode had been guilty ofviolating the rule as stated in the manual, in my opinion tipsthe scales against Respondent and leads to the inferencethat the posting was designed to interfere with theemployee's right of self-organization rather than tomaintain production and discipline. I find, therefore, thatRepsondent violated Section 8(a)(1), in these circumstances,by posting its no-solicitation rule in the middle of April.The evening of Friday, April 17, at quitting time,Hesselrode asked Eason whether he could attend an NLRBmeeting in St Louis the following Monday, and he wasgranted permission According to Hesselrode, Eason askedwhether the meeting in St. Louis was "over Bob Overmangetting fired."Although here, too, Eason indicated thatnothing more was said other than the request by Hesselrodeand the granting of permission of Eason, Eason'srecollection did not seem as certain as Hesselrode's, and Ifind that the question was asked. However, the casualnature of,the question and the fact that Hesselrode broughtup the subject of going to the NLRB "meeting" satisfy methat the remark was neither intended to coerce nor would it,in the circumstances, have a tendency to coerce I find noviolation in this respect.Palm Beach Woodwork Company,Inc.,169 NLRB No. 40, cited by the General Counsel inthis respect, is wholly distinguishable, for the inquiry therewas not casual, but was rather in a context of antiuniontalks and attempts to dissuade attendance at the meetingSome time in April, according to Hesselrode, he toldEason he needed to make more money. Eason replied that"if we settled down and go to work, quit thinking about theunion mess, we could all make some money "Early in May, Aldridge and Hesselrode were discussingwith Eason the Company's commission rates, indicatingdissatisfactionwith the amount of money they wereearning Eason said "If you all would quit worrying aboutthe mess that you are in, you could settle down and makesome money in this commission deal."Hesselrodewas obviously confused in his testimonyabout when the conversation with Eason took place. As hedid not testify to any other conversation along these lineswithEason, and in view of the fact that Aldridge'stestimony about the May incident places Hesselrode thereand has Eason replying in almost identical fashion, Ibelieve, and find, that there was only one such conversa-tion, which took place in May, and Eason's remark was astestified to be Aldridge.This incident does not, in my opinion, constitute anunlawful promise of benefit to the employees. Indeed, theconversationwas initiated by the employees and wasprompted by their desire to make more money. Eason'sresponse, that the present commission system wouldproduce more money if the employees would settle downand go to work and stop worrying about "the mess,"obviously meaning the Union, was rather a denial of anyincrease in benefits than a promise of one and cannot, as Iview it, be construed as other than an "if you work harder,you'll earn more commission" exhortation.On May 11, employees Overman and Aldridge weredriving to a union meeting at a Holiday Inn on Highway 67'The evidence does not revealwhether this bathroom was for the use ofthe auto service shop employeesor for storewide use'The testimony of Aldridgeas to religious organizationsselling candywas too vague to hetaken intoconsideration MONTGOMERY WARD & CO.83in Poplar Bluff. They passed Goodin, driving with his wifeand child, about 300 yards from the Holiday Inn. Overmanand Aldridge then turned left into the motel. After theyparked and were on their way up the steps to the roomwhere the meeting was to be held, they saw Goodin drivingpast, coming from the rear of the Holiday Inn. Aldridge didnot notice where Goodin was looking, but Overmantestified thatGoodin was looking up toward the roomwhere the meeting was held just when he and Aldridgereached it. Goodin did not deny these facts, although in histestimony he made a reference to having looked up at theroom. Goodin did, however, explain his conduct on theevening in question. According to him, he had driven southof the Holiday Inn with his wife and child to get a root beer.While driving north toward his home (which was north ofHoliday Inn) he decided to check the parking lots of thetwo major motels in Poplar Bluff to see if friends they wereexpectinghad arrived.After noticingOverman andAldridge pass his car and turn left into Holiday Inn,Goodin deliberately avoided following their car, drovenorth, and then came back to Holiday Inn and checkedaround the motel to see if their friends had arrived.Absent any explanation, the facts would present a clearcase of unlawful surveillance. However, the explanationoffered was not implausible, particularly in view of the factsthatGoodin's wife and child were with him, and couldscarcely have anticipated seeing Overman and Aldridgedrive by him while he was on the road 300 yards south ofthe motel, and that there is no reason to suspect he knewanything about a scheduled meeting of the Union there oranywhere else. Furthermore, Goodin was in all respects anextremely crediblewitness,withan obviously clearrecollection of the events, including this one, about whichhe testified, especially with respect to corroborating detail. Ifind, therefore, that the General Counsel'sprima faciecaseof unlawful surveillance has been rebutted by a convincingexplanation of the coincidence of Goodin's momentarypresence at the scene of the union meeting, and dismiss thisallegation of the complaint.On the morning of May 19, the day of the election,employee Seesengood came to the plants and was asked byEason why he (Seesengood) had not been at a companybreakfast thatmorning. After Seesengood said he wasfarming and had no time, he asked Eason what was said atthe breakfast. Eason then told Seesengood that it wouldcost $ 50 to join the Union, which "would do him no good",that "If you get a raise, you will have to go though the unionbecause the company won't give you any more raises"; andthat he would "have dues each month." Seesengood repliedthat "The Company didn't give you any raises anyway, so itdoesn't make much difference." 7Presumably, Eason's statements to Seesengood wereresponsive to the latter's question as to what occurred at thecompany breakfast. There is no evidence at all, however, as6He was not in work status that day; I assume he came to vote in theelection.rThese findings are based on the credited testimony of Seesengood.Eason's testimony did not conflict with Seesengood's to any great extent;Eason thought he might have said $40 rather than $50 as the amount ofunion dues and that he indicated the employees might have to "negotiatethrough the union, not with the company." As heretofore noted, I foundEason to be a credible witness, but his recollection of precise language didtowhat did occur there. In any event, whether or notEason was repeating what' had been said at the breakfast,his remarks to Seesengood must still be judged vis-a-visSection 8(a)(1) by their content. Although Eason may haveintended to convey to Seesengood only the notion thatfuture benefits could come only by collective bargaining iftheUnion became the employees' representative, in myopinion his actual remarks overstepped the bounds oflegitimate free speech or comment and contained impliedthreats of reprisal and a suggestion that the Companywould not bargain with the Union, which "Could do him[Seesengood] no good." I find, accordingly, that Respon-dent, by these statements of Eason, violated Section 8(a)(1)of the Act.C.The Alleged8(a)(3)Violations1.Robert OvermanRobertOvermanwas hired by Respondent aboutFebruary 5, 1970. He had been recruited by Auto ServiceManager Eason. Just before Overman started working atRespondent'sauto serviceshop,Easonmentioned toAldridge and Hesselrode that a new man had been hired,naming Overman, who had been fired from the PoplarBluff Ford agency for union activities. Overman's partici-pation in "union activities" has already been set forth.Although there is no direct evidence of Respondent'sknowledge of these activities, Respondent in its brief to medoes not suggest any lack of knowledge that Overman wasfor the Union.Overman was discharged by Respondent on April 16.The reason aasigned to him was his alleged failure toaccount for his time the previous day in working on a jobthatRespondent thought he should have completed then.At the hearing, Respondent adduced evidence of otherallegeddeficiencies in Overman's relatively short workhistory with the Company. The General Counsel's conten-tion that the discharge was discriminatory rests on the factthatOverman was active in bringing the Union in toorganize the auto service employees, that he was, in theGeneral Counsel's view, not particularly derelict in hisduties on April 15,8 and that this was the first timeRespondent had discharged an employeeinsimilarcircumstances, including checking with other shops todetermine the time it should take to do the work and havingStore Manager Correl personally checking on the incident.On the entire record,Iam satisfiednot only that theGeneral Counsel has failed to prove by a preponderance ofthe evidence that Overman was discriminatorily discharged,but also that Respondent has established that it dischargedhim for cause. Thus, as indicated, there is no directevidence that Respondent knew of Overman's unionactivities at the plant, and its knowledge of, or belief that hehad engaged in, union activities at a previous place ofnot seem as clear as thatof otherwitnesses:understandably so, sinceEason was a party to almost all the conversationsand eventsinvolved inthis case and therefore less likely toremember accuratelyspecific detailsthan employees each of whomwere lessthan totally involved."The General Counsel seemsto characterize the incidentas only nothaving thework "readyat the precise timepromised by the servicemanager." 84DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment, militates against General Counsel's case-forRespondent hired Overman with that knowledge Further,the 8(a)(1) violations I have found are few in number andwere not in any way directed at Overman. The GeneralCounsel does not even contend that Overman could, or did,fully explain his time on April 15, while Respondent'sevidence does support its assertion that thejob in questionshould have been completed in less time than it was, andthe evidence also establishes that Respondent spoke toOverman about alleged derelictions on his part on at leastthree occasions--Overman admitted this much-beforethere was any union on the scence Without ascribing faultto Overman in any of these (he claims he was not at fault), itisclear that Respondent at least suspected he was eachtime.The very facts that Overman was not dischargedsummarily but was called in to discuss the April 15 job andthat Store Manager Correl participated in the discussionare both factors supporting Respondent's, rather thanGeneral Counsel's, postition. In view of these considera-tions, I see no need to detail the evidence concerning theApril 15 job or those about which Overman had beenspoken to earlier. I find that Respondent did not violateSection 8(a)(1) and (3) by discharging Overman.2CharlesHesselrodea.The SuspensionAs noted above, Hesselrode, an employee of Respondentfor 5 years, was primarily responsible for the Union'sorganizational efforts among Respondent's auto serviceshop employees.He attended, with the Company'spermission, an NLRB meeting in St. Louis on April 21,1970. On April 17 he was suspended9 for 2 days, April 21and 22, a suspension the General Counsel attributes to hisunion activities.Respondent contends that Hesselrode'ssuspension resulted, as did Overman's discharge, from hisperformance, or lack of it, on April 15.For essentially the same reasons set forth with respect toOveman's discharge, I find that Hesselrode's suspensionwas in fact motivated by what Respondent viewed as hispoor performance on April 15, rather than his unionactivities.Although Overman was principally responsiblefor the actual work on the 1962 Chevrolet on April 15,Hesselrode was in charge that day-it being Eason's dayoff. Like Overman, Hesselrode was called in to account forhis time and was unable to do so to Respondent'ssatisfaction.The very fact that Hesselrode was suspendedfor only 2 days rather than discharged tends to supportRespondent's position, for Respondent had direct knowl-edge that Hesselrode was a proponent of the Union basedon his own request to attend the NLRB meeting in St.Louis, yet it did not discharge him at that time. Theexplanation for the difference in treatment betweenOverman and Hesselrode is entirely plausible-Respon-dent believed Hesselrode to be more proficient; he hadworked for Respondent for 5 years; and Respondent wasinclined tobe lenientwith Hasselrode because of his wife'sillness.Iconclude, accordingly, that Respondent did notviolate Section 8(a)(1) and (3) by suspending Hesselrodefor 2 days.bThe DischargeOn June 27, 1970, Hesselrode was discharged by StoreManager Goodin That morning, Goodin saw Hesselrodesmoking while working on a boat trailer in the auto serviceshop. According to Goodin's testimony, he saw Hesselrodetake out a cigarette and light it while looking right at him(Goodin). Goodin watched for a few moments, then walkedover the Hesselrode and told him "Charley, you leave meno choice but to terminate you for failure to comply withcompany procedures." io Hesselrode replied, "Well, that'sup to you, and Goodin told Hesselrode to pick up hiscompensation sheet, timecard, etc., and his pay would bemade up iiA discharge for smoking a cigarette seems at first blushrather harsh treatment of an otherwise competent employeewith 5 years service The General Counsel's argument thatthedischargewasmotivated by Hesselrode's unionactivities relies in part on the harshness of this punishment,on the alleged fact that smoking in the auto service shopwas a common occurrence, with almost all employeesregularly violating the long standing rule against smoking,and on the fact that Goodin himself had violated the ruleon many occasions, all pointing to the fact that noncompli-ance with the rule was a pretext rather than the reason forHesselrode's discharge.The testimony does establish that at least up to May 13,1970 (the significance of this date will appear), the ruleagainst smoking in the auto service shop was honoredprimarily in the breach. The situation after May 13 is notthat clear. Employee Seesengood testified generally tosmoking while working and to seeing Goodin smoke in theauto shop, but he did not specify any date as to the latterand could not remember whether Goodin or Correl sawhim smoking there Aldridge testified that he did seeGoodin smoking after May 13 in the auto service shop andalso in the store. He did not specify exactly where in theauto shop Goodin's smoking took place or the time of dayGoodin smoked in the store. Hesselrode testified that hesmoked regularly all during his employment. He was awareof the rule against smoking, but also that it had never beenenforced.Although he recalled the specific warning byGoodin on May 13 (discussed below), he testified thatGoodin smoked in the auto shop thereafter.Goodin testified that about May 10 he received a letterfrom the Company's district office, which made referenceto a serious fire in another Montgomery Ward store, andinstructed all operatingmanagers to reemphasize theno-smoking rule to employees and to point out to them thatviolation would result in dismissal As a result of this letter,9AlthoughHesselrode testified he was told of the suspension onSaturday,April 18, rather than Friday, April 17. Eason, Correl andGoodin all place the time as April 17, and I so find10Hesselrode testified that Goodin said, "Charley, I'm going to have tolet you go for smoking " There is no significant difference between the twoversions, but I find in accordance with Goodin's testimony on this and anyother differences between the testimony of these two witnessesiiThat evening, Hesselrode returned to the store and complained toGoodin that he had been unfair Some harsh words were admittedly saidby Hesselrode, but they have no bearing on the discharge, which hadalready been consummated MONTGOMERY WARD & CO85testifiedGoodin, he held a meeting with the employees onMay 13, explaining to them about the letter he had receivedand saying that from then on there would have to be strictadherence to the rule against smoking Goodin indicated inhis talk to the employees that it was "going to be rough,"that he was "one of the worst offenders in smoking," butthat they were all going to have to "be real careful about it."Goodin also had all the employees sign a statement thatthey understood various safety rules, including that relatingto smoking, and were aware that violation of any of themcould be cause for immediate dismissal. Goodin thereafterwarned several employees about smoking or carrying anunlit cigar or cigarette. He specifically warned Hesselrodetwice, the first time for having a lit cigarette about May 20,and the second about 3 weeks later for having an unlitcigaretteThere is thus no question but that, as of May 13, Goodinexplained to the employees that the previous failure toenforce the no-smoking rule would no longer be the case.As against this, there is the testimony of Aldridge andHesselrode that Goodin himself violated the rule. However,Iam convinced that Goodin, who in his warning to theemployees admitted having been one of the "worstoffenders,"was scrupulously careful thereafter Indeed,Hesselrode's own testimony about seeing Goodin smokethe afternoon of Hesselrode's discharge places Goodinwithin "a step" of the ashtray in the customer area by thecashier's window, and Aldridge's testimony about Goodinsmoking in the store does not pinpoint the time or refuteGoodin's statement to the effect that he smoked there onlybefore customer hours (Obviously, fire danger was of greatsignificance in the auto service shop, customer considera-tionswere the purpose of the no-smoking rules in thestore.)A final interesting bit of testimony was that of employeeCrandell Thornburgh, who testified that, about 2 weeksbefore Hesselrode's discharge, Hesselrode was talking to agroup including Thornburg, Roger Burns, and anotheremployee and said if he thought Goodin would fire him he"would light up a cigar right now." Hesselrode denied thisconversation. Although the alleged "threat" had nothingwhatsoever to do with Respondent's motivation, for there isno evidence that the conversation was reported tomanagement at the time, I believe Thornburgh was tellingthe truth and credit his testimony over Hesselrode's flatdenial.The incident is relevant, however, as supportingGoodin's testimony that Hesselrode seemed to be lookingright at Goodin and lighting up quite deliberately on June27 In any event, I am convinced that Goodin, who, as Ihave already indicated, was a crebible witness, did in factdischarge Hesselrode for violating the no-smoking rule. Ifind that Respondent did not violate Section 8(a)(1) and (3)by discharging Hesselrode.Having found that Respondent violated Section 8(a)(1) intwo respects between the filing of the petition and the12 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings conclusions, recommendations, and recommended Order hereinshallas provided in Section 102 48 of the Rules and Relations, be adoptedby the Board and become its findings conclusions and order and allobjections thereto shall he deemed waived for all purposeselection, I shall recommend that the election of May 19,1970, in Case 14-RC-6420 be set asideUpon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Montgomery Ward & Co., Incorporat-ed, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.District No. 9, International Association of Machin-istsandAerospaceWorkers,AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3By interfering with, restraining, and coercing itsemployees in the exercise of their rights guaranteed inSection 7 of the Act in the manner above found,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.IVTHE REMEDYHaving found that Respondent violated Section 8(a)(1) oftheAct,Ishall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Act.Uponthe foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I 12 herebyissue the following recommended i2ORDERA.Respondent, Montgomery Ward & Co., Incorporat-ed, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Interrogating its employees about their unionmembershipin a mannerconstituting interference, re-straint, and coercion within the meaning of Section8(a)(1)of the Act.(b) Posting and calling to its employees' attention its nosolicaitation rule in a manner calculated to interfere withthe employees' right of self-organization(c)Threatening employees with reprisals for supportingthe Union.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act2.Take the following affirmative action designed toeffectuate the policies of the Act.(a) Post at its PoplarBluff,Missouri, place of businesscopies of the attached notice marked "Appendix.' 13 Copiesof said notice, on forms provided by the Regional DirectorforRegion 14, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherei i In the event that theBoard'sOrder is enforced by a Judgment of aUnited State Court of Appeals, the wordsin the noticereading "Posted byorder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a judgment of the UnitedStatesCourt of AppealsEnforcing an Order of the National LaborRelations Board " 86DECISIONSOF NATIONALLABOR RELATIONS BOARDnotices to employees are customarily posted Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial(b)Notify the Regional Director for Region 14, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith 14BThe election held on May 19, 1970, in Case14-RC-6420, is set aside.C The complaint is dismissed insofar as it alleges thatRespondent engaged in any unfair labor practices otherthan those found herein'+ In the event that this recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 20 days from the date of this Order what steps Respondenthas taken to comply herewith "WE WILL NOTinterrogate our employees about theirunion membership.WE WILL NOTinterfere with our employees'right toself-organization by the manner and timing of postingand calling to their attention our no-solicitation ruleWE WILL NOTin any similar manner interfere with,restrain, or coerce our employees in the exercise of theirrights under Section 7 of the ActDatedByAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT threaten our employees with reprisalsfor engaging in union activities.MONTGOMERY WARD &CO, INCORPORATEDEmployer(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1040Boatmen's Bank Building, 314 North Broadway, St Louis,Missiouri 63102, 314-622-4167